         Case 5:17-cv-00808-XR Document 107 Filed 10/18/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

BATES ENERGY OIL & GAS, LLC                      §
                                                 §
v.                                               §   CIVIL ACTION SA:17-CV-00808-XR
                                                 §
COMPLETE OIL FIELD SERVICES,                     §
LLC AND SAM TAYLOR                               §

      JOINT ADVISORY OF DEFENDANT/COUNTER-PLAINTIFF COMPLETE
            OIL FIELD SERVICES, LLC AND COUNTER-DEFENDANT
                     THE ROSENBLATT LAW FIRM, P.C.

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant/Counter-Plaintiff Complete Oil Field Services, LLC and Counter-Defendant

the Rosenblatt Law Firm, P.C. advise the Court that they have agreed to resolve all claims and

controversies between them by a compromise settlement.

       These parties will submit an appropriate notice or order dismissing Counter-Plaintiff’s

claims against this Counter-Defendant with prejudice by no later than November 5, 2018.

       Because of this agreement between these parties, Counter-Defendant the Rosenblatt Law

Firm, P.C’s Motion to Dismiss with Prejudice Under Rule 12(b)(6) [D.E. 105] is moot.

Date: October 18, 2018                        Respectfully submitted,

                                              JEFFERSON CANO
                                              112 E. Pecan St., Suite 1650
                                              San Antonio, Texas 78205
                                              (210) 988-1811 Telephone & Telecopier
                                              LJefferson@jeffersoncano.com
                                              LBarkley@jeffersoncano.com


                                        By:     /s/Lamont A. Jefferson
                                                    Lamont A. Jefferson
                                                    State Bar No. 10607800
                                                    Lisa S. Barkley
                                                    State Bar No. 17851450
                                              ATTORNEYS FOR DEFENDANT/COUNTER-
                                              PLAINTIFF COMPLETE OIL FIELD
                                              SERVICES, LLC
            Case 5:17-cv-00808-XR Document 107 Filed 10/18/18 Page 2 of 2


                                             CLEMENS & SPENCER, P.C.
                                             112 E. Pecan St., Suite 1300
                                             San Antonio, Texas 78205-1531
                                             (210) 227-7121 – Telephone
                                             (210) 227-0732 – Telecopier
                                             spencer@clemens-spencer.com


                                       By:          /s/George H. Spencer, Jr.
                                                    George H. Spencer, Jr.
                                                    State Bar No. 18921001

                                             ATTORNEYS FOR DEFENDANT,
                                             ROSENBLATT LAW FIRM, P.C.




                              CERTIFICATE OF SERVICE

       I certify that on this 18th day of October, 2018, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system and served all counsel of record
in accordance with the Federal Rules of Civil Procedure.



                                              /s/George H. Spencer, Jr.
                                             George H. Spencer, Jr.




                                               2
220078/0002356-24851
